DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-20 have been heavily amended, effectively presenting new claims 1-22, directed to at least one invention that is independent or distinct from the invention originally claimed (see Election/Restriction requirement below).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, effective new claims 1-22 are withdrawn from consideration as being directed to a non-elected invention1, thereby rendering Applicant’s response non-compliant/non-responsive.  
ELECTION/RESTRICTION
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Invention I – Original Claims 1-22, drawn to a method and devices for determining object distance, classified in G01S 11/02.
Invention II – Newly amended claims 1-8 and 21, drawn to a method for determining a distance between first and second devices based on phase and amplitude data of first and second packets, classified in G01S 5/02.
Invention III – Newly amended claims 9-16 and 22, drawn to a device for determining a distance to a second device based on calculated multipath components, classified in G01S 5/0273.
Invention IV – Newly amended claims 17-20, drawn to a device for maintaining an initial phase of a first PLL of a first device relative to an initial phase of a second PLL of a second device using different frequencies, classified in G01S 3/465.

Newly submitted Inventions II, III, and IV are each independent or distinct from originally filed Invention I for the following reasons:
Inventions I and II are directed to related inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different function.  Specifically, Invention I 
Inventions I and III are directed to related inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different function.  Specifically, Invention I requires determining a distance from a master device to a slave device based on a multipath signal while maintaining phases of first and second oscillators, not found in Invention III.  Moreover, Invention II requires determining a multipath component based on phase and amplitude data from transmitted packets, not found in Invention I.  As such, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related inventions.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate Classification, as shown above.
Different field of search, as evidenced by the materially different functionality shown above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published https://ppair-my.uspto.gov/pair/PrivatePair. 


R/S, 


/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.142(b) and MPEP § 821.03.